Exhibit 10.1

 

7961 Shaffer Parkway l Suite 5 l Littleton, CO USA 80127

[g301531ma01i001.jpg]

Telephone: (720) 981-1185 l Facsimile: (720) 981-1186

 

 

November 20, 2007

Luzon Minerals Ltd.

Suite 202, 837 West Hastings Street

Vancouver, British Columbia V7X 1M8

Attention:  Willie McLucas, Chairman / Don MacDonald, President

Dear Sirs/Mesdames:


AGREEMENT TO TERMINATE THE OPTION AGREEMENT WITH VISTA GOLD CORP. REGARDING THE
AMAYAPAMPA GOLD PROJECT

Further to our recent discussions, we are writing to confirm our agreement
regarding the termination of the option agreement (the “Option Agreement”) dated
March 13, 2007 between Vista Gold Corp. (“Vista”) and Luzon Minerals Ltd.
(“Luzon”) regarding the Amayapampa Gold Project.

Each of Vista and Luzon hereby acknowledge and agree that, effective today, the
Option Agreement is terminated, without any further act or formality and except
as specified in the Option Agreement, the Option Agreement is of no further
force or effect as of such date.

Please sign where indicated below to confirm Luzon’s agreement as outlined above
and return a signed copy of this letter to my attention at your earliest
convenience.

Yours truly,

VISTA GOLD CORP.

 

Per:

/s/ Michael B. Richings

 

 

Michael B. Richings, Executive Chairman and CEO

 

 

Agreed to and accepted effective this 20th day of November, 2007

LUZON MINERALS LTD.

 

 

/s/ Donald L. MacDonald

 

Name: Donald L. MacDonald

 

 

 

President

 

Title

 

 

 

--------------------------------------------------------------------------------